Citation Nr: 1126740	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  08-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

This case was previously before the Board in September 2010, at which time entitlement to service connection for bilateral hearing loss and tinnitus was denied.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Veterans Court).  In March 2011, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the September 2010 decision, and remanded the issues for compliance with the instructions in the joint motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As discussed below, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in obtaining evidence to substantiate a claim for VA disability compensation benefits.  That duty includes providing a medical examination and obtaining an expert opinion if certain factors are met.  These factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Veteran has asserted that service connection is warranted for bilateral hearing loss and tinnitus.  He has alleged that he has such conditions due to in-service noise exposure from training with firearms, an in-service head laceration in April 1956, and, exposure to chemicals, and/or an ear ache following swimming in August 1955.  His DD 214 lists his occupation during service as a supply specialist.  

He has testified that his primary occupation during service was infantry and his secondary occupation was in supply.  August 2010 transcript at 5 - 6.  On remand, the AOJ must obtain the Veteran's complete service personnel record so that VA has a more complete record of the type of service he performed.  

Service treatment records document that in August 1955 the Veteran reported an earache following swimming, reported noise in the right ear with a follow-up report several days later that the noise had cleared.  The Veteran recently testified that he sought treatment for a humming noise in his ears, in Mississippi in 1964 but does not recall the name of the medical professional who treated him.  August 2010 transcript at 12.  

Of record are March 2003 treatment records in which "L.C.S.," M.D. stated that the Veteran had loss of hearing which the physician thought was probably vascular and that the Veteran's diabetes, history of cholesterol elevation, and age all play a part into a vascular etiology."  The Veteran testified during that he did not believe that he has diabetes.  August 2010 transcript at 15-16.  He also referred to what appears to be some type of test result.  August 2010 transcript at 16.  

There is competent evidence of record that the Veteran has persistent symptoms of tinnitus and a hearing loss disability, the service record establish that he was treated for an ear problem and complained of noise in his ears, and his testimony is sufficient to meet the low threshold of an indication of an association between his service and the claimed disabilities.  As the Veteran asserts that he does not have diabetes and the opinion from Dr. L.C.S. attributed his hearing difficulties in part to diabetes there is enough uncertainty in the record for the Board to determine that there is insufficient sufficient competent medical evidence to decide the claims.  On appeal the Veteran must be afforded the opportunity for a compensation and pension examination and an expert opinion must be provided that addresses the etiology of any tinnitus or hearing loss disability.  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records and associate the obtained records with the claims file.  

2.  Send a letter to the Veteran requesting that he submit a completed release of information form (VA FORM 21-4142) for records from Dr. "L.C.S." regarding the diagnosis of diabetes that Dr. L.C.S. referred to in the March 2003 treatment notes (the RO should refer to the earlier July 2007 request to Dr. L.C. S. of ENT Associates of Alabama for the full name of the physician and specify that name in its letter to the Veteran).  Then request the records from Dr. L.C.S. and associate any obtained records with the claims file.  

3.  Only after completing the above development and ensuring that all obtainable records are associated with the claims file, ensure that the Veteran is scheduled for a VA compensation and pension examination with regard to his claims of entitlement to service connection for hearing loss and tinnitus.  This is to include an examination by a medical professional who is competent to provide an opinion as to whether the Veteran has diabetes and whether such diabetes has any effect on any hearing loss or tinnitus suffered by the Veteran.  The claims file must be made available to the examiner or examiners, the examiner or examiners must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner or examiners must provide complete rationale for all opinions rendered.  The examiner or examiners are asked to address the following:  

(a)  Whether the Veteran has tinnitus.  

(b)  Whether the Veteran has hearing loss and, if so, the nature of the hearing loss, i.e. sensorineural, conductive, etc.  

(c)  Whether the Veteran has diabetes.  

(d)  Whether it is at least as likely as not (a 50 percent or  greater probability) that any tinnitus and/or hearing loss suffered by the Veteran had onset during his active service or was caused by his active service.  In answering this question, the examiner or examiners are asked to include a discussion as to the following:  

(i)  Address the significance of Dr. L.C.S.'s March 2003 statement that the Veteran's hearing loss was due to a vascular source and explain the significance of a vascular source hearing loss to any in-service noise exposure, the August 1955 in-service incident involving an ear ache following swimming, and the April 1965 laceration of his scalp.  

(ii)  Address the significance of the Veteran's report of noise in his ears, as documented in the service treatment records regarding August 1955 treatment for an ear ache following swimming, with regard to any current hearing loss and/or tinnitus.  

(iii)  Address the significance of the April 1965 laceration of his scalp with regard to any current hearing loss and/or tinnitus.  

(iv)  Address the significance of the Veteran's reports of exposure to chemicals in service, with regard to any current hearing loss and/or tinnitus.  

4.  Then readjudicate the issues on appeal, if any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



